Case 21-16520-JNP          Doc 28    Filed 08/16/21 Entered 08/16/21 16:27:33        Desc Main
                                     Document     Page 1 of 3



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 Edmond M. George, Esquire
 Michael D. Vagnoni, Esquire
 (pro hac vice pending)
 Turner Falk, Esquire
 1120 Route 73, Suite 420
 Mount Laurel, NJ 08054-5108
 Telephone: (856) 795-3300
 Facsimile: (856) 482-0504
 E-mail: edmond.george@obermayer.com
           michael.vagnoni@obermayer.com
           turner.falk@obermayer.com

 Proposed Counsel to the Debtor
 and Debtor in Possession

 In re:                                                    Chapter 11

 ALUMINUM SHAPES, L.L.C.,                                  Case No. 21-16520 (JNP)

                                Debtor.


 NOTICE OF DEBTOR’S MOTION PURSUANT TO 11 U.S.C. §§ 105(a), 327, AND 330
  FOR AUTHORITY TO EMPLOY PROFESSIONALS USED IN THE ORDINARY
      COURSE OF BUSINESS NUNC PRO TUNC TO THE PETITION DATE

          PLEASE TAKE NOTICE that on September 7, 2021, at 11:00 a.m. (EST), or as soon

thereafter as counsel may be heard, the above-captioned debtor and debtor in possession (the

“Debtor”), by and through its undersigned proposed counsel, shall move (the “Motion”) before the

Honorable Jerold N Poslusny, Jr., United States Bankruptcy Judge, in Courtroom 4C of the United

States Bankruptcy Court for the District of New Jersey, Michell H. Cohen U.S. Courthouse, 400

Cooper Street, Fourth Floor, Camden, New Jersey 08110, for entry of an order, seeking authority

to establish certain procedures to retain and compensate those professionals that the Debtor




OMC\4811-8215-4998.v2-8/16/21
Case 21-16520-JNP          Doc 28   Filed 08/16/21 Entered 08/16/21 16:27:33                Desc Main
                                    Document     Page 2 of 3



employs in the ordinary course of business (collectively, the “Ordinary Course Professionals”),

effective as of the Petition Date, all as more fully set forth in the Motion.

        PLEASE TAKE FURTHER NOTICE that the Motion sets forth the relevant factual

bases upon which the relief requested should be granted. A proposed Order granting the relief

requested in the Motion is also submitted herewith.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in

the Motion shall: (i) be in writing, (ii) state with particularity the basis of the objection, and (iii)

be filed with the Clerk of the United States Bankruptcy Court electronically by attorneys who

regularly practice before the Bankruptcy Court in accordance with the General Order Regarding

Electronic Means for Filing, Signing, and Verification of Documents dated March 27, 2002 (the

“General Order”) and the Commentary Supplementing Administrative Procedures dated as of

March 2004 (the “Supplemental Commentary”) (the General Order, the Supplemental

Commentary and the User’s Manual for the Electronic Case Filing System can be found at

www.njb.uscourts.gov, the official website for the Bankruptcy Court) and, by all other parties-in-

interest, on CD-ROM in Portable Document Format (PDF), and shall be served in accordance with

the General Order and the Supplemental Commentary, so as to be received no later than seven (7)

days before the hearing date set forth above.

        PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and served,

the Motion shall be decided on the papers in accordance with D.N.J. LBR 9013-3(d), and




                (A PORTION OF THIS PAGE INTENTIONALLY LEFT BLANK)




OMC\4811-8215-4998.v2-8/16/21
Case 21-16520-JNP          Doc 28   Filed 08/16/21 Entered 08/16/21 16:27:33        Desc Main
                                    Document     Page 3 of 3



the relief requested may be granted without further notice or hearing.



Dated: August 16, 2021                  Respectfully submitted,

                                     By: /s/ Edmond M. George
                                         Edmond M. George, Esquire
                                         Michael D. Vagnoni, Esquire (pro hac vice pending)
                                         Turner Falk, Esquire
                                         OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                         1120 Route 73, Suite 420
                                         Mt. Laurel, NJ 08054
                                         Telephone: 856-795-3300
                                         Facsimile: (856) 482-0504
                                         Email: edmond.george@obermayer.com
                                                michael.vagnoni@obermayer.com
                                                turner.falk@obermayer.com

                                        Proposed Counsel to the Debtor and
                                        Debtor in Possession




OMC\4811-8215-4998.v2-8/16/21
